Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Applicant’s election of Group II, claims 8-13, and SEQ ID NO: 57 (species election) in the reply filed on 12/09/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-7, 9, and 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/09/2020.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al., Watkins et al. (WO-2006130581-A2), Frost et al. (Vis Neurosci. 2013 May; 30(3):55-64); Kay et al. (PLOS One, April 2013; Vol. 8, Issue 4, pages 1-12).
Claim 8 is interpreted as reading on an expression vector comprising “a 5' AAV inverted terminal repeat (ITR) sequence, a sequence encoding melanoregulin (MREG) under the control of expression control sequences which direct expression thereof in ocular cells, and a 3' AAV ITR 
Morris et al. (US20090215711A1) discloses the following sequences taken from Table 65 of the specification as filed:

    PNG
    media_image1.png
    30
    458
    media_image1.png
    Greyscale

Claims 1-4 of Morris et al. disclose expression vectors comprising the nucleotide sequence of SEQ ID NO: 156, and host cells comprising the expression vector.  SEQ ID NO: 156 of Morris et al. is disclosed as encoding the polypeptide sequence of SEQ ID NO: 157. 
SEQ ID NO: 157 was identified as comprising an amino acid sequence that is 100% identical to the amino acid sequence of SEQ ID NO: 57 of the instant application, see the alignment below (Qy: SEQ ID NO: 57, and Db: SEQ ID NO: 157 of Morris et al.):

    PNG
    media_image2.png
    420
    811
    media_image2.png
    Greyscale
 
As stated above, claim 3 of Morris et al. recite an expression vector comprising the isolated nucleic acid recited in the claim 1.  Morris et al. further recite host cells comprising said expression vector, see page 45.
The claims of Morris et al. do not specifically disclose wherein the expression vector is a viral-based vector.  However, the disclosure of Morris et al., specifically ¶ [0271] recites the following: 
[0271] Viral-based vectors for delivery of a desired polynucleotide and expression in a desired cell are well known in the art. Exemplary viral-based vehicles include, but are not limited to, recombinant retroviruses….and adeno-associated virus (AAV) vectors (see, e.g., WO 94/12649, WO 93/03769; WO 93/19191; WO 94/28938; WO 95/11984 and WO 95/00655). 
Morris et al. does not specifically teach wherein the vector is a recombinant AAV comprising an AAV capsid (particularly AAV5 or AAV8), and wherein the vector comprises a 5’ AAV ITR, wherein the MREG is under the control of expression control sequences which direct expression thereof in ocular cells, and a 3’ AAV ITR sequence.  Additionally, Morris et al. does not teach a relationship between MREG and “age-related macular degeneration.”
Watkins et al. teach that transgenes can be successfully delivered in an animal comprising the use of viral inverted terminal repeat sequences, such as an AAV ITR sequence.  Watkins et al. teaches that the inclusion of an ITR sequence in a vector is effective to provide sustained transgene expression, regardless of whether the sequence is located upstream or downstream of the transgene, see page 3 (Summary of the Invention).
 Frost et al. teach that reduction of Mreg expression lead to slow age-dependent changes in the retinal pigment epithelium.  Specifically, Morris et al. teach a “protective role for MREG against age-related degenerative eye disease.” (See page 2, last ¶ of Introduction).
Kay et al. teach the delivery of transgene comprising the use of AAV vectors optimized for photoreceptor transduction. With respect to the state of the art, Kay et al. teach that “Several photoreceptors) following subretinal injection, including AAV2, AAV5 and AAV8 with all three demonstrating efficacy in proof of concept experiments across multiple species (mouse, rat, dog, pig and non-human primate).” (See Introduction, page 2, 1st ¶).
It would have been obvious to the ordinary skilled artisan to have combined the cited references in the design of the instant invention.  The person of ordinary skill in the art at the effective filing date would have  motivated to utilize the AAV gene delivery recited in the claims system to express the MREG protein in the eye for the purpose of treating age-related eye disease (including age related macular degeneration), for the following reasons: (i) the prior art discloses the nucleic acid sequence encoding MREG, (ii) the prior art teaches the relationship between MREG expression and protection against age-related degenerative eye disease, (iii) AAV ITRs are useful for enhanced transgene expression in vivo, (iv) AAV5 and AAV8 are known to optimize expression in the eye.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699